DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 8, 11, 13-15, 18, 21, 23-25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2011/0204509 cited in IDS filed 3/14/2022 in view of Oh et al. US 2017/0373032 cited in IDS filed 3/14/2022.
1.	Lin discloses a filter package (Fig. 3m, etc.; [0056] on filter) comprising a first multilayer substrate (124, 144), the first multilayer substrate comprises a metal insulator metal (MIM) capacitor (168); a second substrate (164), the second substrate comprises an inductor (170); the inductor are electrically coupled to the MIM capacitor  to form a 
	Lin does not explicitly disclose a plurality of capacitors and inductors; 3D inductors; the first substrate comprises a first portion of 3D inductors; the second substrate comprises a second portion of 3D inductors.
	However, it is well known in the art that filters can be formed with a plurality of capacitors and inductors, and that plurality of capacitors and inductors is simply a duplicate of parts (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
	Oh discloses package (Figs. 2, 9, 10, etc.) comprises a first substrate (124) of a die comprises a first portion of a 3D inductor (Figs. 2, 9, 10; item 126; [0061]-[0062]); a second substrate (108, 118) of a fan-out package comprises a second portion of the 3D inductor (Figs. 2, 9, 10; item 110; [0061]-[0062]).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made a plurality of capacitors and inductors to form the filter as well known in the art and that the inductors be made as 3D inductors with a first portion on the first substrate (die) and a second portion on the second substrate (fan-out package) such as Oh.  The modification would have been obvious because having a plurality of parts (capacitors and inductors) is well known in the art and simply a duplicate of parts (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) and that the 3D inductors of Oh is an alternate implementation of inductors and that lower cost and better reliability performance as taught by Oh ([0070]).
3.	The filter package of claim 1, wherein the first multiplayer substrate and the second substrate are electrically coupled via a plurality of copper pillars (Oh: item 230; 
4.	The filter package of claim 1, wherein a redistribution layer (Oh: Fig. 2 item 110) in the second substrate forms a fourth portion of the plurality of 3D inductors (i.e. the portions of item 110 that connects to outward, e.g. to bump 102 would read as the fourth portion and the item 110 that connects within the inductor (e.g. as shown in Fig. 10) are read as the second portion).
5.	The filter package of claim 1, wherein the first portion of the plurality of 3D inductors comprises a first plurality of metal layers of the first multilayer substrate closest to the second substrate and the plurality of MIM capacitors comprises a second plurality of metal layers further away from the second substrate than the first plurality of metal layers (Oh: Figs. 2, 9, 10; item 126 is at the outermost, thus obviously closest to the second substrate than the other layers).
8.	The filter package of claim 1, wherein the plurality of MIM capacitors are above the first portion of the plurality of 3D inductors opposite the second substrate (Oh: Figs. 2, 9, 10; item 126 is at the outermost, thus obviously closest to the second substrate than the other layers and thus the capacitors would obviously be above the inductors opposite the second substrate).
11.	The Lin/Oh combination discloses the invention as similarly discussed to claim 1 above, wherein the means for storing electrical energy are the 3D inductors discussed.
13.	The Lin/Oh combination discloses the invention as similarly discussed to claim 3 above.
14.	The Lin/Oh combination discloses the invention as similarly discussed to claim 4 above.
15.	The Lin/Oh combination discloses the invention as similarly discussed to claim 5 above.
18.	The Lin/Oh combination discloses the invention as similarly discussed to claim 8 above.
21.	The Lin/Oh combination discloses the invention as similarly discussed to claim 1 above (i.e. the method realized by the device).
23.	The Lin/Oh combination discloses the invention as similarly discussed to claim 3 above.
24.	The Lin/Oh combination discloses the invention as similarly discussed to claim 4 above.
25.	The Lin/Oh combination discloses the invention as similarly discussed to claim 5 above.
27.	The Lin/Oh combination discloses the invention as similarly discussed to claim 8 above.

Claims 2, 7, 10, 12, 17, 20, 22, 26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2011/0204509 cited in IDS filed 3/14/2022 in view of Oh et al. US 2017/0373032 cited in IDS filed 3/14/2022 as applied above and further in view of Akiba US 8,546,911 of record.
	For claims 2, 7, 12, 17, 22, 26, the combination discloses the invention as discussed above but does not disclose the first multilayer substrate further comprises a planar inductor or a plurality of planar inductors.
Akiba discloses filter device (Figs. 1-3; etc.) comprising 3D inductors (L2, L3), MIM capacitors (C1-C3); and planar inductor (L1).
At the time of the filing, it would have been obvious to one of ordinary skill in the art to further includes a planar inductor or a plurality of planar inductors.  The modification is obvious because the filter circuit/diagram can be designed as required and that as Akiba taught the circuit/diagram can include planar inductors in addition to 3D inductors (Figs. 1-3); and that a plurality of planar inductors is merely a duplication of parts (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). 
For claims 10, 20, 29, Sasaki discloses the invention as discussed above but does not discloses the filter package is incorporated into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle.
Akiba exemplary discloses filter device can be used in television (entertainment unit), radio broadcasting, wireless LAN, phone (communication device), PC (computer) (Col. 1 lines 11-14, 27-30, etc.).
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the filter as parts of a device selected the claimed group, e.g. a communication device.  The modification would have been obvious because a filter is well-known art recognized to be used in various application, and communication device is one of the application that would include filter as suggested by Akiba (Col. 1 lines 11-14, 27-30, etc.).

Claims 9, 19, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2011/0204509 cited in IDS filed 3/14/2022 in view of Oh et al. US 2017/0373032 cited in IDS filed 3/14/2022 as applied above and further in view of Sasaki US 8,947,175 of record.
	For claims 9, 19, 28, the combination discloses the invention as discussed above but does not disclose explicitly at least one of the plurality of MIM capacitors is vertically above at least one of the plurality of 3D inductors and within a vertical perimeter of the at least one of the plurality of 3D inductors.
	Sasaki discloses a filter (Figs. 1-3, etc.) comprising inductors and capacitors, wherein at least one MIM capacitor (e.g. C1) is vertically above (upside down view of Fig. 3) at least one of the plurality of 3D inductors and within a vertical perimeter of the at least one of the plurality of 3D inductors (L1).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the capacitor be vertically above the inductor.  The modification would have been obvious because it is simply a placement of capacitor and inductor locations and that vertical alignment such as Sasaki (Fig. 3) is well known in the art and useable thereof.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843